Appellant urges that we were in error in the last paragraph of our original opinion in concluding that the argument complained of was authorized. We have again examined this question and are quite sure that under the facts presented in the record, *Page 181 
even if the statement made in argument was unauthorized, it was not such a matter as would call for a reversal in view of the facts that the lowest penalty was inflicted and the evidence appears to leave no doubt of appellant's guilt.
The motion for rehearing is overruled.
Overruled.